DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1, 4-9 and 12 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1, 4-9 and 12 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the sending unit sends the order request based on the information related to the current contract and the information related to the consumable in a case where a remaining contract period based on the contract expiration date of the current contract is equal to or more than a predetermined number of days and sends the order request based on the information related to the next contract in a case where the remaining contract period based on the contract expiration date of the current contract is less than the predetermined number of days. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2014/0023382 to Kawana which teaches an image forming device provided in a management system manages remaining amount information of consumable contained in a loaded consumable container, detects identification information of a new consumable container to be loaded upon replacing the consumable container, and transmits a replacement notification including identification information, counter information indicating the operation status of the image forming device upon replacement, and remaining amount information of consumable contained in the previously loaded consumable container which has been removed by the replacement to a management device. The management device receives a replacement notification, associates identification information of a consumable container, counter information relating to the replacement of the consumable container, and the remaining amount information with each other based on the replacement notification, and stores the same as management information. However, Kawana fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 
 The other closest prior art is US Publication No. 2010/0247132 to Shustef which  teaches a system and method for managing customer color orders associated with at least one printer device, including a processor and a supply control module including a series of programmable instructions executable by the processor for: receiving color usage data from the at least one printer device indicative of consumption of one or more of a plurality of color toners; calculating for each printer device of the at least one printer device a permissible amount of each color toner of the plurality of color toners that can be ordered for the printer device by a customer based on a contract; and receiving a customer color order request for selectively ordering an amount of one or more color toners of the plurality of color toners for a printer device of the at least one printer device under the contract. However, Shustef fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675